DETAILED ACTION
This action is responsive to the filing of 4/25/2022. Claims 1, 3-7, 9-13, and 15-18 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (20150113181) in view of Michelman (20060053388.)

Claim 1, 7, 13: Law discloses a computing device (Fig. 1: 110): 
at least one processor (Fig. 5: Monitor Processor; par. 22; Fig. 10: 1002, 1004, 1st, 2nd processors); and 
a memory (Fig. 10: 1020, Memory), wherein the memory includes instructions that causes the at least one processor to perform operations comprising: 
detecting (Fig. 5: 516; par. 22, checks the scaler processor for active input to the monitor in block 514) at least one device (Fig. 5:516, either COMPUTER or MOBILE) connected to the computing device, the at least one device (Fig. 3: 170 mobile device) associated with a first application (Fig. 5: 528, par. 22, Mobile OS to handle Miracast backchannel traffic; par. 19, to display content from the mobile device 170); 
selecting (Fig. 1: 130) a second presentation layer (Fig. 3: 310; par. 19, mobile device mode) from a plurality of presentation layers (Fig. 2-3, par. 18-19, workstation and mobile interfaces) based on the first application associated with the at least one device (par. 19, to display content from the mobile device 170), 
wherein the plurality of presentation layer comprises a first presentation layer associated with the computing device (Fig. 2, workstation interface is associated with the COMPUTER 160, as 110 is being used as the monitor for the 160 computer) and the second presentation layer (Fig. 3: 310 interface is associated with displaying content from the mobile device 170) associated with the first application (par. 22, Mobile OS); and 
switching from displaying the first presentation layer to the second presentation layer on a display associated with the computing device (Fig. 1: 130; par 17, selecting between the mobile device mode and the computer system mode.)

However, Law does not explicitly disclose selecting a second presentation layer from a plurality of presentation layers of one or more virtual machines.
Michelman discloses a similar computing device for adaptable interfaces, including: selecting a second presentation layer (Abstract, a WorldView Display System (a "WVDS"), which automatically organizes a user's online relationships with entities, such as devices, data collections, services, and people, and provides a user interface for accessing and interacting with these entities) from a plurality of presentation layers of one or more virtual machines (par. 59, The user's connectivity universe comprises a variety of objects, which include physical and virtual devices, services, and data collections.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the device of Law for switching between presentation layers of devices with the teaching of Michelman for presenting layers from virtual machines. One would have been motivated to combine the teachings so as to allow the user to likewise interact with virtual machines running on cloud computing platforms.

Claim 3, 9, 15: Law and Michelman disclose the computing device of claim 1, wherein the plurality of presentation layers includes at least a PDA type presentation layer, and a workstation type presentation layer (Law, Fig. 2-3, par. 18-19, workstation and mobile interfaces)

Claim 4, 10, 16: Law and Michelman disclose the computing device of claim 1, wherein the detecting and switching are performed by an appropriate adaptive presentation layers display manager (Law, Fig. 5: 512, monitor and scaler processors; par. 17.)  

Claim 5, 11, 17: Law and Michelman disclose the computing device of claim 1, wherein the at least one device is at least one of a mouse, a pointing input device, a monitor, a projector, a television, a monitor type device, a keyboard device, a game controller, and an input device (Law, Fig. 3: 170, wireless device, a smartphone, is an input device, inter alia.)    

Claim 6, 12, 18: Law and Michelman disclose the computing device of claim 1 further comprising: a data store, the data store storing records identifying devices and corresponding user interfaces; and wherein selecting the second user interface comprises accessing the data store (Law, par. 30-35, one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices, and various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. Information handling system 1000 can also include one or more buses operable to transmit information between the various hardware components.)  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 2020/0374954, detecting keyboard, and removing soft keyboard in response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
7/27/2022